*615OPINION.
Green:
The only question involved in this appeal is whether or not the dividend declared in 1923 payable on December 31 of that year, mailed to the stockholder on that date but received by him in 1924, should be included in the stockholder’s income for 1923 or the succeeding year, the stockholder’s books being kept on the cash receipts and disbursements basis. The parties hereto expressly stipulated that “ of the total dividends declared, the amount of $7,464. 79 was payable on December 31, 1923, and was unqualifiedly subject to the taxpayer’s demand on that date.”
Section 201(e) of the Revenue Act of 1921 reads as follows:
For the purposes of this Act, a taxable distribution made by a corporation to its shareholders or members shall be included in the gross income of the distributees as of the date when the cash or other property is unqualifiedly made subject to their demands.
Since, then, the dividend was stipulated to be unqualifiedly subject to the demand of the petitioner, he is clearly within the provision of the section of the statute quoted and the amount of such dividend should be included in the petitioner’s gross income for the year 1923.

Judgment will be entered for the 0orrmnissioner.